Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicants have overcome the Drawings objection from previous Office Action.

Allowable Subject Matter
Claim 7 is cancelled.
Claims 1-6 and 8-17 are allowed.
Applicant’s amendments to the independent claim 1 to further include “a second liquid intake for intake of a carbonated liquid; a second mixing element for mixing the beverage output from the first mixing element with the carbonated liquid.” have overcome the prior art of record and update search. The combination of Rudick et al in view of BALKAU WERNER et al and Scott is not sufficient to render the claims prima facie obvious.  Modifying the numerous features of Rudick unsuitable for juice dispensing based on the disclosure of BALKAU WERNER et al and Scott, particularly since any such modification would change the principle of operation of Rudick and would cause the beverage apparatus of Rudick to be unsuitable as a beverage dispenser.  Therefore, allowance of Claims 1-6 and 8-17 is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761